 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STANLEY GLEASON,                                 No. 2:21-cv-00253-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    JEFF LYNCH, et al.,
15                       Defendants.
16

17          Plaintiff Stanley Gleason (“Plaintiff”), a former inmate at California State Prison –

18   Sacramento, is proceeding pro se with a civil rights action under 42 U.S.C. § 1983. The matter

19   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21          On May 19, 2021, the magistrate judge issued findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within twenty-one days. (ECF No. 7.) Plaintiff

24   has not filed timely objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
                                                       1
 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations issued May 19, 2021 (ECF No. 7), are

 5   ADOPTED IN FULL, and

 6          2. This action is DISMISSED without prejudice.

 7          IT IS SO ORDERED.

 8   DATE: July 7, 2021

 9

10
                                                     Troy L. Nunley
11
                                                     United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
